Citation Nr: 0507737	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral hand 
disability, including arthritis, to include as secondary to 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from December 1967 
to September 1970.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in August 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Atlanta, Georgia (RO) for additional 
development.  The case is again before the Board for 
adjudication.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in December 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

In particular, VA's statutory "duty to notify" requires 
that VA notify a claimant of any information and medical or 
lay evidence that is necessary to substantiate the claim, as 
well as what evidence will be obtained by VA and what 
evidence is the veteran's responsibility to obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The August 2003 Board remand directed VA, per the VCAA, to 
notify the veteran of the evidence needed to substantiate his 
claim for service connection for bilateral hand disability, 
to include on a secondary basis, and whether VA or the 
veteran is expected to obtain the evidence.  
Although a letter was sent to the veteran in August 2003 in 
which he was informed of what evidence would be obtained by 
VA and what evidence was the veteran's responsibility to 
obtain, VA failed in the letter to clearly notify the veteran 
of the specific evidence necessary to substantiate the claim 
for service connection for bilateral hand disability on both 
a direct and a secondary basis.  Rather, the veteran was told 
to "...submit medical evidence on your service connected 
limited motion in arm to your claim for secondary for 
bilateral hand disability."

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

Additionally, a review of the claims file reveals that 
although a June 2003 VA examination includes a nexus opinion 
on the relationship between the veteran's current bilateral 
hand disability and his service-connected left shoulder 
disability, the opinion is confusing and needs clarification.  
The VA examiner found the veteran's hands to be essentially 
normal, except for some arthritis of the carpometacarpal 
joints, and then went on to conclude that "it is at least as 
likely as not that the patient's symptoms involving the 
hands, the left and the right, are not related to his 
shoulder problem."  While it appears from the examiner's 
findings and the tone of the examination report that the 
examiner did not believe that there was a causal connection 
between the veteran's current bilateral hand disability and 
his service-connected left shoulder disability, the language 
used by the examiner cannot be considered clearly adverse to 
the claim.  As pointed out on behalf of the veteran in 
February 2005, if it is at least as likely as not that the 
veteran's bilateral hand disability is not related to the 
service-connected left shoulder disability (meaning 50 
percent or more unlikely), then it is also as likely as not 
that the bilateral hand disability is related to the shoulder 
disability (meaning 50 percent likely).  Moreover, the VA 
examiner in June 2003 did not comment on the relationship, if 
any, between the veteran's current bilateral hand disability 
and service. 

Consequently, the Board finds that additional development is 
needed prior to Board adjudication.  Accordingly, the case is 
remanded for the following actions:
	
1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his service connection claim.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  After the above, the RO should 
arrange for review of the veteran's 
claims file by the VA examiner who 
evaluated him in June 2003 to obtain 
clarification of the June 2003 nexus 
opinion.  The claims folder, including a 
copy of this Remand, must be made 
available to, and reviewed by, the 
examiner.  The VA examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
likely or more) that the veteran's 
current bilateral hand disability is 
etiologically related to either his 
military service or to his service-
connected left shoulder disability.  If 
the VA examiner is unavailable, the RO 
should arrange for another health care 
provider with appropriate expertise to 
review the file and provide the above-
noted nexus opinion.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.  This opinion should be 
associated with the veteran's VA claims 
file.  

4.  The RO should also take appropriate 
steps to ensure that the veteran is 
provided appropriate notification under 
the VCAA of the evidentiary requirements 
for substantiating his claim for 
entitlement to service connection for 
bilateral hand disability, including 
arthritis, to include as secondary to 
service-connected left shoulder 
disability, and that he is also provided 
any notification deemed necessary on the 
division of responsibilities between the 
veteran and VA in obtaining evidence 
relevant to the claim.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hand 
disability, including arthritis, to 
include as secondary to service-
connected left shoulder disability.  If 
the issue continues to be denied, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



